Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-16 are pending and claims 1-4 and 16 are withdrawn. 
Election/Restrictions
Claims 1-14 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11, and 13-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Seifert (U.S. 5,050,340).
With respect to claim 5, Seifert discloses an apparatus for applying a liquid to a plant (abstract and figure 1), the apparatus comprising: 
a. a hollow conduit (figures 11 and 12, #78) having 
i. a proximal end configured to be attached to a liquid supply source (78 attached to 12), and 
ii. a distal end (the end within #38), 
2GAR11087P00021 US b. a hollow needle (the hollow needle being the end at 80 where 82 is located) operatively connected at the distal end of the conduit (figure 12), the needle defining a central axis (central axis of 80) and having at least one aperture (82) therein extending radially relative to the central axis; and 
c. a cover (38) having at least one axially-extending aperture therein (at 162), the cover movable between 
i. a spray configuration wherein at least a portion of the cover extends axially-outwardly of the needle to facilitate flow of a liquid from the proximal end of the conduit to the at least one axially- extending aperture in the cover (figure 12, where the noted needs at 88 is within that of 38, as 138/140 can move further down on 71 and not exposing the needle) (it can also be understood, looking at figure 4, that the cover includes that of 78 and holes 82; wherein the needle is that of 80 with holes at 88; the apertures being 82 within the cover), and 
ii. a probe configuration wherein at least a portion of the needle extends axially-outwardly of the cover to expose the at least one aperture in the needle to facilitate flow of a liquid from the proximal end of the conduit to the at least one aperture in the needle (adjusting 138/140 such that 82 and 88 are beneath the rim of 38).  
With respect to claim 6, Seifert discloses the needle has a plurality of apertures oriented approximately 90 degrees apart along a circumference of the needle (figure 12, discloses 3 of the understood 4 apertures, seen 90 degrees apart about the circumference of 80).  
With respect to claim 7, Seifert discloses the cover has a plurality of axially- extending apertures oriented in a circumferential pattern on a distal end of the cover (noted as the second interpretation of the prior art, where 78 is part of the cover, and 80/88 is the needle, thus the apertures are note that of the outlet but also that of 82, and there being a plurality of them in a circumferential pattern on a distal end of the cover).  
With respect to claim 8, Seifert discloses the cover is slidably retractable toward the proximal end of the conduit in the probe configuration to expose the at least one aperture of the needle (figure 12, moving 138/140 allows the needle to be further exposed).  
With respect to claim 9, Seifert discloses the cover is a slidable hand grip having a flaring configuration in the direction away from the proximal end of the conduit (as a user can grip 38 top move it, and the portion at 132 flares in a direction away from the proximal end of the conduit (i.e. towards its fluid outlet end)).  
With respect to claim 10, Seifert discloses needle comprises a plurality of radially-extending apertures spaced axially along the central axis (the various 82s or 88s).  
With respect to claim 11, Seifert discloses wherein the cover includes a retention element for maintaining the cover in at least one of the spray configuration and the probe configuration (being that of 138/140).  
With respect to claim 13, Seifert discloses a fertilizer (34) container operatively connected to the proximal end of the conduit (figure 11).  
With respect to claim 14, Seifert discloses the needle extends at least six inches axially outwardly of the cover in the probe configuration (as seen in figure 11 and noted in figure 12, 138 and 140 is able to move all the way up 78, and thus the amount of the needle that can go into the ground far surpasses six inches along its axial length).  
With respect to claim 15, Seifert discloses the cover includes a first chamber (the chamber within 134) and a second chamber (the chamber within the end of 132 which 130 is located within and against 78), the first chamber being fluidly connected to the conduit with the cover in the probe configuration (as seen in figure 12), and the second chamber including at least one seal to substantially prevent flow of a liquid therethrough with the cover in the probe configuration (the seal being that of 130 against 134, and thus fluid cannot escape in the chamber between 129 and 78 where 130 is located).
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childs (U.S. 5,727,484).

With respect to claim 5, Childs discloses an apparatus for applying a liquid to a plant (figure 1 and abstract), the apparatus comprising: 
a. a hollow conduit (figure 2, conduit of B) having 
i. a proximal end configured to be attached to a liquid supply source (end adjacent 23/24), and
ii. a distal end (end adjacent 13), 2GAR11087P00021 US 
b. a hollow needle (13/D) operatively connected at the distal end of the conduit (figure 2), the needle defining a central axis (as 13 is centered about the device) and having at least one aperture (30) therein extending radially relative to the central axis (figure 4); and 
c. a cover (A) having at least one axially-extending aperture (aperture at 11) therein, the cover movable between 
i. a spray configuration wherein at least a portion of the cover extends axially-outwardly of the needle to facilitate flow of a liquid from the proximal end of the conduit to the at least one axially- extending aperture in the cover (figure 3), and 
ii. a probe configuration wherein at least a portion of the needle extends axially-outwardly of the cover to expose the at least one aperture in the needle to facilitate flow of a liquid from the proximal end of the conduit to the at least one aperture in the needle (figure 4).  
With respect to claim 12, Childs discloses a trigger sprayer (figure 2, having 18) operatively connected to the proximal end of the conduit (figure 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752